                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Robert Breest

      v.                                      Case No. 18-cv-908-SM

NH Attorney General




                                    ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated February 20, 2020.

      The clerk of court shall enter judgment and close the case.




                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: March 25, 2020

cc:   Robert Breest, pro se
      Elizabeth C. Woodcock, Esq.
